Exhibit 10.1

COLLECTIVE AGREEMENT

BETWEEN

AVAGO TECHNOLOGIES MANUFACTURING (SINGAPORE) PTE. LTD.

(COMPANY REGISTRATION NUMBER 200512010Z)

AND ITS SINGAPORE AFFILIATES

AND

UNITED WORKERS OF ELECTRONIC & ELECTRICAL INDUSTRIES

1st JULY 2013 - 30th JUNE 2016

 

Avago Technologies Singapore Employees’ Agreement of 2013

(ASCA)

  



--------------------------------------------------------------------------------

CONTENTS

 

     CLAUSE        PAGE NO.  

(I)

  

GENERAL PROVISIONS

     

CLAUSE 1

  TITLE      1          

CLAUSE 2

  SCOPE      1          

CLAUSE 3

  DURATION OF AGREEMENT      1          

CLAUSE 4

  RECOGNITION      2          

CLAUSE 5

  NON-UNION MEMBERS      2          

CLAUSE 6

  GRIEVANCE PROCEDURE      2          

CLAUSE 7

  REFEREE      4       

(II)

  

GENERAL TERMS AND CONDITIONS OF EMPLOYMENT

     

CLAUSE 8

  PROBATION      4          

CLAUSE 9

  PROMOTION      4          

CLAUSE 10

  WORKING HOURS      5          

CLAUSE 11

  WORK ON REST DAY AND PUBLIC HOLIDAY      5       

 

Avago Technologies Singapore Employees’ Agreement of 2013

(ASCA)

  



--------------------------------------------------------------------------------

(III)

   TERMS AND BENEFITS ON TERMINATION OF EMPLOYMENT       CLAUSE 12    RETIREMENT
AND RE-EMPLOYMENT OF OLDER EMPLOYEES    5    CLAUSE 13    RETRENCHMENT    7

(IV)

   SALARY AND OTHER MONETARY ITEMS       CLAUSE 14    SALARY    7    CLAUSE 15
   ANNUAL VARIABLE COMPONENT    8    CLAUSE 16    SHIFT PREMIUM    9   
CLAUSE 17    QUALITY WORK LIFE INCENTIVE PROGRAMME    9

(V)

   LEAVE ITEMS       CLAUSE 18    SICK LEAVE    10    CLAUSE 19    LONG TERM
SICK LEAVE    10    CLAUSE 20    ANNUAL LEAVE    11    CLAUSE 21    MATERNITY
LEAVE    12    CLAUSE 22    PATERNITY LEAVE    13    CLAUSE 23    MARRIAGE LEAVE
   14    CLAUSE 24    COMPASSIONATE LEAVE    14

 

Avago Technologies Singapore Employees’ Agreement of 2013

(ASCA)

  



--------------------------------------------------------------------------------

(VI)

   MEDICAL AND DENTAL BENEFITS AND INSURANCE       CLAUSE 25    MEDICAL AND
HOSPITALISATION BENEFITS      15       CLAUSE 26    FLEXIBLE BENEFITS      16   
   CLAUSE 27    DENTAL TREATMENT      16       CLAUSE 28    BASIC LIFE INSURANCE
     16       CLAUSE 29    WORK INJURY COMPENSATION      17   

(VII)

   MISCELLANEOUS ITEMS       CLAUSE 30    SAVINGS PLAN      17       CLAUSE 31
   SAFETY COMMITTEE      18       CLAUSE 32    EDUCATION ASSISTANCE      18   
   CLAUSE 33    UNION’S DAY      18       CLAUSE 34    EQUAL REMUNERATION     
18   

 

Avago Technologies Singapore Employees’ Agreement of 2013

(ASCA)

  



--------------------------------------------------------------------------------

THIS COLLECTIVE AGREEMENT is made pursuant to the provisions of the Industrial
Relations Act this 29th day of August 2013 between the AVAGO TECHNOLOGIES
MANUFACTURING (SINGAPORE) PTE LTD. (Company Registration Number 200512010Z) AND
ITS AFFILIATES, incorporated in the Republic of Singapore and having its place
of business at No. 1 Yishun Avenue 7, Singapore 768923 (hereinafter referred to
as the “Company”) of the one part and the UNITED WORKERS OF ELECTRONICS &
ELECTRICAL INDUSTRIES of 252 Tembeling Road, #03-07 Tembeling Centre, Singapore
423731, a trade union of employees registered pursuant to the Trade Unions Act
(hereinafter referred to as the “Union”) of the other part.

NOW IT IS HEREBY AGREED AND DECLARED between the parties hereto as follows:

CLAUSE 1 TITLE

This Agreement shall be known as the “AVAGO TECHNOLOGIES SINGAPORE EMPLOYEES’
AGREEMENT OF 2013”.

CLAUSE 2 SCOPE

This Agreement shall cover all locally engaged, confirmed, full-time employees
of the Company in Singapore with the exception of staff holding -

 

  (a) Managerial, executive, professional (e.g. engineers, accountants),
supervisory positions.

CLAUSE 3 DURATION OF AGREEMENT

 

  (1) This Agreement takes effect on 1st July 2013 and shall remain in force for
a period of 3 years until 30th June 2016.

 

Avago Technologies Singapore Employees’ Agreement of 2013

(ASCA)

   Page 1 of 23



--------------------------------------------------------------------------------

  (2) During the currency of this Agreement, neither the Company nor the Union
shall seek to vary, modify or annul any of its terms in any way whatsoever, save
as is provided herein or by operation of law.

 

  (3) Negotiations for a new collective agreement may commence three months
before the expiry of this Agreement.

CLAUSE 4 RECOGNITION

 

  (1) The Company recognises the Union as the sole collective negotiating body
in respect of all terms and conditions of service of the employees coming within
the scope of this Agreement.

 

  (2) The Union recognises the rights of the Company to control, operate and
manage its business in all respects.

 

  (3) The Union shall use its best endeavours to see that all its members
loyally co-operate in working for the advancement of the Company’s interest and
business.

CLAUSE 5 NON-UNION MEMBERS

Employees belonging to levels within the scope of this Agreement, who are not
members of the Union shall not receive benefits more favourable than those
conferred on the Union members under this Agreement.

CLAUSE 6 GRIEVANCE PROCEDURE

 

  (1) Recognising the value and importance of full discussions in clearing up
misunderstanding and preserving harmonious relations, every reasonable effort
shall be made by both the Union and the Company to quickly dispose of any
grievances from employees at the earliest possible stage.

 

  (2) In line with the approach outlined in sub-clause (1) of this clause, the
following procedure shall be adhered to in the handling of grievances:

 

Avago Technologies Singapore Employees’ Agreement of 2013

(ASCA)

   Page 2 of 23



--------------------------------------------------------------------------------

  (a) Step One

An employee having a grievance may, within three working days of its arising,
bring it to the attention of the employee’s immediate supervisor who shall make
a decision within three working days after it has been brought to the
supervisor’s attention.

 

  (b) Step Two

If the employee concerned is dissatisfied with the decision of the employee’s
supervisor, or if the grievance is against the supervisor personally, then the
employee may within three working days of the supervisor’s decision bring the
employee’s grievance to the attention of the Department Manager who shall make a
decision within three working days after it has been brought to the Department
Manager’s attention.

 

  (c) Step Three

If the employee concerned is dissatisfied with the decision of the Department
Manager, the employee may refer the matter to the Union branch committee, which
may present the matter within three working days after it has been brought to
the Union branch committee’s attention to the Human Resources Manager, who shall
make a decision within three working days after it has been brought to the Human
Resources Manager’s attention.

 

  (d) Step Four

If the Union branch committee is dissatisfied with the decision of the Human
Resources Manager, then the Union may present the matter to the Division VP
within three working days. The decision of the Division VP shall then be given
to the Union within three working days after the matter has been brought to his
or her attention (or at such

 

Avago Technologies Singapore Employees’ Agreement of 2013

(ASCA)

   Page 3 of 23



--------------------------------------------------------------------------------

later date as may be mutually agreed) of the grievance being discussed.

 

  (3) The employee may at the employee’s option be accompanied by a
representative of the Union branch committee at any stage of the foregoing
grievance procedure.

 

  (4) In the event of there being no settlement at Step Four, the matter shall
be referred to the Ministry of Manpower for conciliation. If the matter is still
not settled, the provisions of clause 7 of this Agreement shall be invoked.

CLAUSE 7 REFEREE

Any dispute between the parties to this Agreement while it is in force and
arising out of its operation shall be referred by either party to the President
of the Industrial Arbitration Court who shall have the discretion to select a
referee appointed in accordance with section 43 of the Industrial Relations Act
to determine the dispute.

CLAUSE 8 PROBATION

 

  (1) A newly engaged employee shall serve a probationary period of three months
subject to, if necessary, a further three months’ extension, in which case the
employee shall be so informed in writing including the reason therefor, before
the expiration of the first three months. Notice of termination shall be in
accordance with the terms and conditions of employment.

 

  (2) On completion of the probationary period, an employee shall be deemed to
have been confirmed in the Company’s permanent establishment from the date of
first employment unless the employee’s service is terminated by the Company.

CLAUSE 9 PROMOTION

 

  (1) An employee is deemed promoted when the employee is moved from the current
job to another job with a higher salary mid point.

 

Avago Technologies Singapore Employees’ Agreement of 2013

(ASCA)

   Page 4 of 23



--------------------------------------------------------------------------------

  (2) In the case of promotion at other than a normal incremental date, the
employee’s base pay shall be increased to the minimum salary of the new job or
by 8% of the mid point of the employee’s last job, whichever is greater. The
employee’s normal incremental date shall not be changed.

 

  (3) If the promotional date coincides with the normal incremental date, the
promotion increases shall be granted plus the normal increment in the new job.

CLAUSE 10 WORKING HOURS

The working hours for factory personnel shall be one of the following:

 

  (a) 8-Hour Shift / Normal Shift

Monday – Friday

Normal Shift      :    8.30 am – 5.30 pm

1st Shift             :    7.00 am – 3.30 pm

 

  (b) 12-Hour Shift

Day                    :    6.55 am – 7.05 pm

Night                  :    6.55 pm – 7.05 am

CLAUSE 11 WORK ON REST DAY AND PUBLIC HOLIDAY

 

  (1) Every employee shall have one rest day per week, which shall normally be
on Sunday. If this is not on Sunday, the employee shall be notified accordingly.

 

  (2) If and when an employee is required to work on the employee’s rest day or
any public holiday, the employee shall be paid in accordance with the Employment
Act.

CLAUSE 12 RETIREMENT AND RE-EMPLOYMENT OF OLDER EMPLOYEES

 

  (1) The retirement age for every Singaporean and Singapore Permanent Resident
employees shall be in accordance with the prevailing legislation.

 

Avago Technologies Singapore Employees’ Agreement of 2013

(ASCA)

   Page 5 of 23



--------------------------------------------------------------------------------

  (2) The Company shall provide pre-retirement planning for retiring employees
at least six months prior to re-employment.

 

  (3) The Company shall provide re-employment to retiring employees subject to
the following:

 

  (a) Employee must be medically fit to continue working; and

 

  (b) Employee must have satisfactory or above work performance.

 

  (4) The Company shall provide the employee the employment contract no less
than three months before retirement.

 

  (5) Employees who are eligible for re-employment with the company shall be
offered re-employment in one of the following job arrangement:

 

  (a) Re-employed in the same job; or

 

  (b) Re-employed with modifications to the existing job or re-deployed to a
different job.

 

  (6) The duration of re-employment will be at least one year, renewable up to
the age of 65 so long as the employees continues to meet the eligibility
criteria stated in sub-clause (3).

 

  (7) The revised re-employment terms and conditions offered to employees shall
take into consideration terms equitable to the staff and the cost
competitiveness for the Company and shall be in accordance with the Tripartite
Guidelines on The Re-employment of Older Employees.

 

  (8) In the event that the Company is not able to offer re-employment to an
eligible employee, the Company shall provide employment assistance to the staff
as follows:

 

  (a) A one-off Employment Assistance Payment (EAP) equivalent to a minimum sum
of $4,500 or 3 months’ gross salary capped at $10,000, whichever is greater.

 

Avago Technologies Singapore Employees’ Agreement of 2013

(ASCA)

   Page 6 of 23



--------------------------------------------------------------------------------

CLAUSE 13 RETRENCHMENT

 

  (1) In the event of redundancy arising, the Company shall inform the Union in
writing of impending retrenchment at least one month before retrenchment notices
are given to the affected employees.

 

  (2) The notice of termination of service to any employee so affected shall not
be less than two months or two months’ pay in lieu thereof. The combination of
notice and pay in lieu of notice shall be two months.

 

  (3) The compensation payable to retrenched employees shall be as follows:

 

  (a) One month’s salary for each completed year of service and pro-ration of
each completed month for an incomplete year of service, capped at 25 years of
service.

 

  (b) Pro-rated unconsumed annual leave.

 

  (c) Pro-rated annual wage supplement.

 

  (d) Payment in lieu of maternity leave if employee is certified pregnant on
date of retrenchment.

CLAUSE 14 SALARY

 

  (1) Every employee shall be paid salary in accordance with the salary ranges
set out in Appendix I to this Agreement.

 

  (2) The annual incremental date shall be 1st July of each calendar year.

 

  (3) The Company and the Union shall negotiate annually on the quantum of
annual increment payable to employees covered by this Agreement. The quantum of
annual increment payable to employees shall depend on the employee’s performance
rank. Such negotiation shall commence at the beginning of April of each year.

 

Avago Technologies Singapore Employees’ Agreement of 2013

(ASCA)

   Page 7 of 23



--------------------------------------------------------------------------------

CLAUSE 15 ANNUAL VARIABLE COMPONENT

Annual Variable Component (AVC) consists of the Annual Wage Supplement, the
Annual Variable Payment and the Avago Performance Bonus Programme.

 

  (a) Annual Wage Supplement

 

  (i) The Company shall pay an annual wage supplement equivalent to one month’s
base salary to each eligible employee.

 

  (ii) New hires who have not completed 12 months’ service as at 31st December
each year shall be paid an annual wage supplement on a pro–rated basis for the
number of completed months of service. Fifteen or more days shall be treated as
a completed month of service.

 

  (iii) The annual wage supplement shall be based on base salary paid as of
31st December of each year. Employees not on the payroll as of 31st December
shall not be eligible to receive the annual wage supplement.

 

  (b) Annual Variable Payment

 

  (i) The Company and the Union shall negotiate annually on the percentage of
annual variable payment payable to eligible employees covered by this Agreement.
Such negotiation shall commence in April of each year.

 

  (ii) The annual variable payment quantum shall be paid out in two equal
payments in a year, i.e. January and July of each year.

 

  (iii) The amount that each eligible employee gets shall depend on the
employee’s performance rank.

 

  (iv) Eligible employees are defined as employees hired on or before 30th June
of each year who are active and confirmed on the Company’s payroll at the time
of payment.

 

Avago Technologies Singapore Employees’ Agreement of 2013

(ASCA)

   Page 8 of 23



--------------------------------------------------------------------------------

  (v) In the event of unfavourable business and economic conditions, the Company
and the Union shall review the annual variable payment payout.

 

  (c) Avago Performance Bonus Programme

The Avago Performance Bonus Programme is a global variable payment programme.
Employees shall be paid the Avago Performance Bonus according to the design of
this programme.

CLAUSE 16 SHIFT PREMIUM

 

  (1) 12-hour day shift premium shall be $8.00 per shift worked.

 

  (2) 12-hour night shift premium inclusive of meal allowance shall be $20.00
per shift worked.

CLAUSE 17 QUALITY WORK LIFE INCENTIVE PROGRAMME

 

  (1) The Quality Work Life Incentive is to reward employees who have taken
extra efforts in maintaining their health as well as in coming to work regularly
during the calendar year.

 

  (2) A monthly incentive of S$25 shall be paid at the end of each month to
employees who have demonstrated full commitment to the Programme. The maximum
reward for the Programme shall be S$300 per annum.

 

  (3) When an employee fails to show up for work and has a sick leave
certificate from any Government Polyclinics, Company Appointed Clinics,
Government or restructured hospital; is absent or on approved unpaid leave, the
Company shall deduct $10 per day from the incentive for each day lost from the
Programme during the period of review.

 

  (4) As this is an annual Programme but paid out on a monthly basis, such days
lost from the Programme shall be cumulative for the period of review. However,
the following shall not be considered for cumulative deductions for the purposes
of this incentive:

 

Avago Technologies Singapore Employees’ Agreement of 2013

(ASCA)

   Page 9 of 23



--------------------------------------------------------------------------------

  (a) Contagious and communicable virus/diseases like chicken pox, measles,
conjunctivitis, small pox, mumps and HFM disease;

 

  (b) Approved unpaid leave for religious pilgrimage and maternity leave;

 

  (c) Medical leave as a result of industrial accidents covered under Work
Injury Compensation Act and dental surgery.

CLAUSE 18 SICK LEAVE

 

  (1) Every employee shall be entitled to paid sick leave of 14 days in each
year if no hospitalisation is necessary.

 

  (2) Every employee shall be entitled to hospitalisation leave up to 60 days in
each year less the amount of sick leave taken.

 

  (3) Paid sick leave shall only be granted on the certification of the Company
appointed doctors or a Government medical officer.

 

  (4) The Company may give sympathetic consideration to the granting of sick
leave in excess of the 14 days.

 

  (5) An employee away on certified sick leave shall inform the employee’s
supervisor, or department manager of the employee’s absence within two days. An
employee who is absent from work for a period of more than two days without
satisfactory explanation shall be deemed to be absent without permission.

 

  (6) Employees on paid sick leave and hospitalisation leave shall be entitled
to shift allowance.

CLAUSE 19 LONG TERM SICK LEAVE

 

  (1) In the event of an employee contracting any major illness (e.g. cancer or
kidney failure) or tuberculosis which renders him unfit for work, upon
management’s discretion and discussion with Union, the Company shall grant sick
leave as follows:

(a)    First six months    - full pay   

 

Avago Technologies Singapore Employees’ Agreement of 2013

(ASCA)

   Page 10 of 23



--------------------------------------------------------------------------------

(b)    Next six months    - half pay    (c)    A further six months    - no pay
  

The duration of the paid sick leave shall depend on the condition of the illness
of the employee.

 

  (2) An employee shall forfeit the benefits in sub-clause (1) above in the
event of the employee’s failing or refusing to undergo treatment or carry out
any instructions that may be prescribed from time to time by the doctor in
charge of the employee’s case.

CLAUSE 20 ANNUAL LEAVE

 

  (1) Every employee on all shifts except 12-hour shift shall be granted paid
annual leave as follows:

(a)    For the 1st year of service    : 10 working days per year (b)    2nd year
of service    : 11 working days per year (c)    3rd year of service    : 12
working days per year (d)    4th year of service    : 13 working days per year
(e)    5th to 6th year of service    : 14 working days per year (f)    7th year
of service    : 15 working days per year (g)    8th to 11th year of service    :
16 working days per year (h)    12th year of service    : 17 working days per
year (i)    13th year of service    : 18 working days per year (j)    14th and
15th year of service    : 19 working days per year (k)    16th year of service
and above    : 20 working days per year

 

  (2) Every employee on 12-hour shift shall be granted paid annual leave as
follows:

(a)    For the first 2 years of service    : 8 working days per year (b)    3rd
year of service    : 9 working days per year (c)    4th year of service    : 10
working days per year (d)    5th to 6th year of service    : 12 working days per
year (e)    7th year of service    : 13 working days per year (f)    8th to 11th
year of service    : 14 working days per year (g)    12th year of service    :
15 working days per year

 

Avago Technologies Singapore Employees’ Agreement of 2013

(ASCA)

   Page 11 of 23



--------------------------------------------------------------------------------

(h)    13th year of service    : 16 working days per year (i)    14th year of
service and above    : 17 working days per year

 

  (3) An employee shall be entitled to proportionate annual leave in respect of
an incomplete year of service.

 

  (4) From the 2nd year of service, eligibility for annual leave shall commence
in the calendar year in which the anniversary falls.

 

  (5) If an employee terminates the employee’s service, or has the employee’s
service terminated before the employee has taken the employee’s annual leave,
the Company shall pay for leave not taken as on the day of the termination of
service.

 

  (6) Application for annual leave shall be made two working days in advance.

CLAUSE 21 MATERNITY LEAVE

 

  (1) A female employee who has completed 90 days of service in the company
shall be entitled to paid maternity leave of 16 weeks, subject to the conditions
stipulated in the Child Development Co-Savings Act.

 

  (2) A female employee who does not qualify under sub-clause (1) above but who
has completed 90 days of service in the company shall be entitled to 8 weeks of
maternity leave on full pay, if she has fewer than 2 living children, and
another 4 weeks of maternity leave without pay, subject to the conditions
stipulated in the Employment Act.

 

  (3) An application for maternity leave shall be supported by a certificate
from a registered medical practitioner or a Government medical officer.

 

  (4) Maternity leave shall, as far as possible, be taken 4 weeks each before
and after confinement.

 

  (5)

Any absence from work due to miscarriage or for any other illness arising out of
and in the course of pregnancy during the first seven months of such pregnancy
shall not be considered as

 

Avago Technologies Singapore Employees’ Agreement of 2013

(ASCA)

   Page 12 of 23



--------------------------------------------------------------------------------

  maternity leave, but shall be considered as normal sick leave under clause 19
of this Agreement.

 

  (6) If at the expiry of the maternity leave, the employee is medically
certified as unfit for duty her absence shall be treated as normal sick leave in
accordance with clause 18 of this Agreement.

CLAUSE 22 PATERNITY LEAVE

 

  (1) The Company shall grant every confirmed male employees with Non-Singapore
Citizen child, two days of paid paternity leave on the occasion of the birth of
his child, subject to a maximum of two days of paid paternity leave for the
first 4 surviving children

 

  (2) To emphasise the importance of shared parenting responsibility, and to
support fathers in bonding with and caring for their newborn, working fathers
will receive one week of Government-Paid Paternity Leave, to be taken within 16
weeks after the birth of their Singapore Citizen Child. The one week of
paternity leave will be funded by the Government (capped at $2,500 including CPF
contributions). Paternity leave can be taken flexibly within 12 months after the
birth of the child, if there is mutual agreement between the employer and
employee. Working fathers will be entitled to the Government-Paid Paternity
leave for all births provided they meet the following criteria:

 

  (a) Child is a Singapore Citizen born on or after 1 May 2013;

 

  (b) The child’s parents are lawfully married;

 

  (c) Father must have served his employer for a continuous duration of at least
three calendar months immediately preceding the birth of the child.

 

  (3)

To encourage shared parental responsibility and give working couples additional
flexibility for care-giving arrangements, working fathers will also be entitled
to share one week of the 16 weeks of maternity leave, subject to the agreement
of the mother, if the mother qualifies for the Government-Paid Maternity Leave.

 

Avago Technologies Singapore Employees’ Agreement of 2013

(ASCA)

   Page 13 of 23



--------------------------------------------------------------------------------

  Working fathers will be entitled to one week of shared parental leave provided
they meet the following criteria:

 

  (a) Child is a Singapore Citizen born on or after 1 May 2013;

 

  (b) Mother qualifies for Government-Paid Maternity Leave;

 

  (c) Father is lawfully married to the child’s mother.

 

  (4) The shared parental leave is to be consumed as a continuous block within
12 months of the birth of the child. If there is mutual agreement between the
employer and employee, the leave can be taken flexibly (i.e. in a non-continuous
manner) within 12 months of the birth of the child. The one week of shared
parental leave will be funded by the Government (capped at $2,500 including CPF
contributions).

 

  (5) One week Paternity/Parental leave as mentioned in sub-clause (2) and
(3) above is equivalent to:

 

  (a) 5 working days for employees working on normal shift

 

  (b) 3.5 working days for employees working on 12-hours shift

CLAUSE 23 MARRIAGE LEAVE

The Company shall grant five working days’ leave with full pay only on the
occasion of the first marriage, and a properly authenticated certificate of such
marriage shall be provided by the employee.

CLAUSE 24 COMPASSIONATE LEAVE

 

  (1) An employee shall be granted paid compassionate leave of three working
days at any one time in the event of death of the employee’s spouse, parent,
child, brother, sister, parent-in-law and grandparent.

 

  (2)    (a) In the event of serious illness of the employee’s spouse, parent,
child, brother, sister, parent-in-law and grandparent, compassionate leave shall
be given sympathetic consideration without restriction.

 

Avago Technologies Singapore Employees’ Agreement of 2013

(ASCA)

   Page 14 of 23



--------------------------------------------------------------------------------

  (b) Serious illness shall be defined as illness requiring the patient to be on
the dangerously ill list of any licensed hospital.

 

  (3) An employee requesting compassionate leave may be required by the Company
to produce evidence that the leave is needed on bona fide grounds. If it is
subsequently found that such leave has been obtained by misrepresentation of
facts, the employee may render himself liable to disciplinary action by the
Company.

CLAUSE 25 MEDICAL AND HOSPITALISATION BENEFITS

 

  (1) Medical Benefits

 

  (a) Every employee shall enjoy the privilege of free medical attention,
treatment and medicine from the Company appointed doctors or a Government
medical officer.

 

  (b) If an employee is not satisfied with the Company appointed doctor’s
opinion, the employee may see the nearest Government medical officer. If the
employee is certified sick by the Government medical officer, the Company shall
reimburse the medical expenses and pay for the sick leave.

 

  (c) If the Government medical officer certifies the employee fit for work, the
employee shall not be entitled to pay for time away from work or to
reimbursement of expenses.

 

  (d) If an employee falls sick at home, the employee shall seek treatment from
the Company appointed doctors or a Government medical officer. If the illness is
an emergency, any registered medical practitioner may be contacted. In this
case, the Company shall reimburse the medical expenses and grant paid sick leave
(if applicable) to the employee only if the case has been certified as an
emergency by the registered medical practitioner.

 

Avago Technologies Singapore Employees’ Agreement of 2013

(ASCA)

   Page 15 of 23



--------------------------------------------------------------------------------

  (2) Hospitalisation Benefits

Every employee shall be covered by the Company’s Group Hospitalisation and
Surgical Insurance Plan. Subject to the provisions for room and board benefit
under this plan, the normal ward assigned shall be “B1” ward accommodation in
the event of the employee being hospitalised. A copy of the Company’s Group
Hospitalisation and Surgical Insurance Plan shall be extended to all employees
in the Company. Appendix II shows the schedule for this plan.

CLAUSE 26 FLEXIBLE BENEFITS

 

  (1) All active permanent full-time employees shall be eligible for flexible
benefits up to a maximum amount of $450.00 per calendar year with effect from
1st January 2014. Any unutilised amount in a calendar year shall be forfeited.

 

  (2) The flexible benefit claims may be utilised to cover benefits stipulated
under the Flexible Benefits policy.

CLAUSE 27 DENTAL TREATMENT

 

  (1) A confirmed employee may claim reimbursement from the flexible benefit
claim for the cost of dental examination, scaling, x-ray, extraction and amalgam
fillings. Such reimbursement shall be made only against a valid receipt from a
registered dental practitioner.

 

  (2) An employee’s absence caused through dental illness shall on production of
a medical certificate issued by a registered dental practitioner be treated as
normal sick leave.

CLAUSE 28 BASIC LIFE INSURANCE

The Company shall insure every employee for an amount equivalent to 18 times of
the employee’s last drawn monthly base salary. Employees may, if they so
request, be allowed to take supplementary

 

Avago Technologies Singapore Employees’ Agreement of 2013

(ASCA)

   Page 16 of 23



--------------------------------------------------------------------------------

life insurance policy for additional sums in accordance with the Company’s
Supplementary Life Policy. The premium required for such supplementary insurance
cover shall be shared equally by the Company and the employee concerned.

CLAUSE 29 WORK INJURY COMPENSATION

 

  (1) Every employee shall be insured in accordance with the provisions of the
Work Injury Compensation Act.

 

  (2) For injuries covered under the Work Injury Compensation Act, the Company
shall keep the employee on full pay up to 14 days outpatient medical leave, and
full pay up to 60 days hospitalization. Once this limit is reached, two-thirds
of salary is payable up to a maximum period of one year following the date of
the accident.

CLAUSE 30 SAVINGS PLAN

 

  (1) A confirmed employee may authorise the Company to open a Savings Account
under the employee’s name with any bank in Singapore.

 

  (2) The entry dates of the Savings Plan are 1st January and 1st July of each
year.

 

  (3) The employee may contribute up to a maximum of 10% of the employee’s
monthly base salary to the Savings Plan. Upon receipt of the employee’s
authorisation, the Company shall deduct the authorised amount, starting from
entry dates per sub-clause (2).

 

  (4) For every dollar so deducted, the Company shall make a contribution of 15%
of that amount.

 

  (5)

The employee’s contributions are to be held in the Company’s books for six full
months. At the end of each six-month contribution period, the employee’s
contributions shall be

 

Avago Technologies Singapore Employees’ Agreement of 2013

(ASCA)

   Page 17 of 23



--------------------------------------------------------------------------------

  credited to the employee’s bank account together with the Company’s
contribution.

 

  (6) In the event an employee withdraws the employee’s share of contributions
before they have been held for six full months, the employee shall not be
entitled to receive the Company’s share of contribution.

 

  (7) In the event of withdrawal arising from serious need due to an emergency,
an employee may apply to the Human Resources Manager for compassionate
consideration to be entitled to receive the Company’s share of contribution.

CLAUSE 31 SAFETY COMMITTEE

The Company shall establish a safety committee in accordance with the Workplace
Safety & Health Act, and shall invite Union representatives to sit on the
committee.

CLAUSE 32 EDUCATION ASSISTANCE

The Company’s current Education Assistance Plan shall be continued.

CLAUSE 33 UNION’S DAY

At Management’s discretion, the Company shall provide one day’s special leave to
all Union Branch officials on the Union’s Anniversary Day which is decided by
the Union’s Executive Council and upon application by the Union.

CLAUSE 34 EQUAL REMUNERATION

 

  (1) Both parties accept that the principle of equal remuneration for men and
women for work of equal value shall apply. “Remuneration” means salary (as
defined in the Employment Act) and any other consideration, whether in cash or
in kind, which the employee receives directly or indirectly, in respect of
employment.

 

Avago Technologies Singapore Employees’ Agreement of 2013

(ASCA)

   Page 18 of 23



--------------------------------------------------------------------------------

  (2) The employer shall ensure the principles of equal remuneration for men and
women for work of equal value are adhered to. Regardless of their gender,
employees will be paid and rewarded based on the value of job, performance and
contribution.

 

Avago Technologies Singapore Employees’ Agreement of 2013

(ASCA)

   Page 19 of 23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto, have hereunto set their hands the day and
year first above written.

Signed for and on behalf of:

 

AVAGO TECHNOLOGIES

MANUFACTURING

(SINGAPORE) PTE. LTD.

   

UNITED WORKERS OF

ELECTRONICS & ELECTRICAL

INDUSTRIES

/s/ David McIntyre    

/s/ Heng Chee How

DAVID MCINTYRE     HENG CHEE HOW Manufacturing Director     Executive Secretary
/s/ Theresa Lim    

/s/ Tan Richard

THERESA LIM     TAN RICHARD HR Director     General Secretary

 

   

/s/ Belinda Teng Bee Hong

    BELINDA TENG BEE HONG     Branch Chairman

 

   

/s/ Pauline Tong

    PAULINE TONG     Branch Secretary

 

   

/s/ Maznah Binte Ahmad

    MAZNAH BINTE AHMAD     Branch Treasurer

In the presence of:

/s/ Tammy Lee Yin    

/s/ Thanabalan Kunasegaran

TAMMY LEE YIN     THANABALAN KUNASEGARAN HR Manager     Industrial Relations
Officer

 

Avago Technologies Singapore Employees’ Agreement of 2013

(ASCA)

   Page 20 of 23



--------------------------------------------------------------------------------

Appendix I

(Clause 14)

AVAGO TECHNOLOGIES SINGAPORE EMPLOYEES’ AGREEMENT OF 2013

Materials

 

2007 CA Job Title

  

2013 CA Job Title

   Job Level   

Job Family

   New Global
Grade    Monthly
Min (SGD)      Monthly
Mid (SGD)      Monthly
Max (SGD)  

Mat’l Handler

   Mfg Ops Support Mat’l Handling 1    ICA1-Entry    Operations Support Mat’l
Handling    G10C      915         1,223         1,531   

Storekeeper A

   Mfg Ops Support Mat’l Handling 2    ICA2-Intermediate    Operations Support
Mat’l Handling    G11C      1,023         1,362         1,700   

Storekeeper B

   Mfg Ops Support Mat’l Handling 3    ICA3-Career    Operations Support Mat’l
Handling    G12C      1,200         1,600         2,000   

Storekeeper C

   Mfg Ops Support Mat’l Handling 4    ICA4-Expert    Operations Support Mat’l
Handling    G13C      1,377         1,838         2,300   

Mfg Operations Support – Process/Product

 

2007 CA Job Title

  

2013 CA Job Title

   Job Level   

Job Family

   New Global
Grade    Monthly
Min (SGD)      Monthly
Mid (SGD)      Monthly
Max (SGD)  

Operator

   Mfg Ops Support Proc/Prod 1    ICA1-Entry    Operations Support Proc/Prod   
G10B      750         1,000         1,250   

QA Inspector

   Mfg Ops Support Proc/Prod 2    ICA2-Intermediate    Operations Support
Proc/Prod    G11B      900         1,200         1,500   

Technical Operator A

   Mfg Ops Support Proc/Prod 3    ICA3-Career    Operations Support Proc/Prod   
G12B      985         1,308         1,638   

Technical Operator B

   Mfg Ops Support Proc/Prod 4    ICA4-Expert    Operations Support Proc/Prod   
G13B      1,154         1,538         1,923   

Wafer Fabrication – Ops Support

 

2007 CA Job Title

  

2013 CA Job Title

   Job Level   

Job Family

   New Global
Grade    Monthly
Min (SGD)      Monthly
Mid (SGD)      Monthly
Max (SGD)  

Fab Assistant A

   Mfg Ops Support Fab 1    ICA1-Entry    Operations Support Fabrication    G10C
     915         1,223         1,531   

N.A

   Mfg Ops Support Fab 2    ICA2-Intermediate    Operations Support Fabrication
   G11C      1,023         1,362         1,700   

Fab Assistant B

   Mfg Ops Support Fab 3    ICA3-Career    Operations Support Fabrication   
G12C      1,200         1,600         2,000   

Fab Specialist

   Mfg Ops Support Fab 4    ICA4-Expert    Operations Support Fabrication   
G13C      1,377         1,838         2,300   

Wafer Fabrication – Mfg Technician

 

2007 CA Job Title

  

2013 CA Job Title

   Job Level   

Job Family

   New Global
Grade    Monthly
Min (SGD)      Monthly
Mid (SGD)      Monthly
Max (SGD)  

N.A

   Mfg Technician Fab 1    ICA1-Entry    Mfg Technician Fabrication    G12C     
1,200         1,600         2,000   

N.A

   Mfg Technician Fab 2    ICA2-Intermediate    Mfg Technician Fabrication   
G13C      1,377         1,838         2,300   

N.A

   Mfg Technician Fab 3    ICA3-Career    Mfg Technician Fabrication    G14C   
  1,561         2,077         2,600   

 

Avago Technologies Singapore Employees’ Agreement of 2013

(ASCA)

   Page 21 of 23



--------------------------------------------------------------------------------

Administrative

 

2007 CA Job Title

  

2013 CA Job Title

   Job Level   

Job Family

   New Global
Grade    Monthly
Min (SGD)      Monthly
Mid (SGD)      Monthly
Max (SGD)  

Admin Assistant A

   Prod Planning Support 1    ICA1-Entry    Planning Support    G11C      1,023
        1,362         1,700   

N.A

   Prod Planning Support 2    ICA2-Intermediate    Planning Support    G12C     
1,200         1,600         2,000   

Admin Assistant B

   Prod Planning Support 3    ICA3-Career    Planning Support    G13C      1,377
        1,838         2,300   

Admin Assistant C

   Prod Planning Support 4    ICA4-Expert    Planning Support    G14C      1,561
        2,077         2,600   

Notes:

(1) Min refers to Minimum of Salary Range

(2) Mid refers to Mid point which is benchmarked against market base salary

(3) Max refers to Maximum of Salary Range

(4) The above salary ranges shall be reviewed annually to reflect market
competitiveness

 

Avago Technologies Singapore Employees’ Agreement of 2013

(ASCA)

   Page 22 of 23



--------------------------------------------------------------------------------

Appendix II

(Clause 25)

AVAGO TECHNOLOGIES SINGAPORE EMPLOYEES’ AGREEMENT OF 2013

GROUP HOSPITALISATION AND SURGICAL INSURANCE PLAN

Maximum Per Policy Year (S$)

 

     Schedule of Benefits    S$   1   

Daily Room and Board (daily maximum up to 120 days)

     200 *  2   

Intensive Care Unit (up to 30 days)

     800 / day *  3   

Hospital Miscellaneous Services

     6000 *  4   

Surgical Benefit Subject to Schedule

     7000 *  5   

Daily In-Hospital Doctor’s Visit (daily maximum up to 120 days)

     60 *  6   

Diagnostic X-ray and Laboratory Fees (maximum per disability)

     400    7   

Specialist Consultation and Treatment (maximum per disability per policy year)

     600    8   

Emergency Outpatient Treatment

     1000    9   

Post Medical Hospitalisation Follow-up

     1000 *  10   

Death Benefit

     3000   

 

* For items 1-5 and item 9, the coverage is S$15,000 per policy year subject to
4 bedded Govt. Ward.

 

Avago Technologies Singapore Employees’ Agreement of 2013

(ASCA)

   Page 23 of 23